DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
 Response to Amendment
This Office Action is a response to Applicant’s arguments and amendment filed 03/22/2021. Claims 1 and 13 are currently amended. Claims 2-7 and 14-15 are cancelled. Claims 1 and 8-13 are currently pending.
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/22/2021, with respect to the rejection(s) of claim(s) 1, 3, 5-6 and 8-12 under 35 U.S.C. 102(a)(1) as being anticipated by Alshemari; claim 13 under 35 U.S.C. 102(a)(1) as being anticipated by Tzakis; and claim 7 under 35 U.S.C. 103 as being unpatentable over Alshemari in view of Burel, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Regarding base claim 1, the prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically a holding device for a suture ring, the holding device 
	Regarding base claim 13, the prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically a method for establishing a connection between a suture ring and an object having a tubular part that can be inserted into the suture ring, the method comprising: holding the suture ring with a holding device, the holding device comprising a retainer and a handle connected to the retainer, wherein the retainer comprises a clamping device including two clamping jaws configured to move relative to one another and clamp the suture ring at an outer circumference of the suture ring between the two clamping jaws in a defined position relative to the retainer, wherein the handle comprises two lever arms, which are connected one to each of the clamping jaws and can be pivoted relative to one another, wherein each of the lever arms is connected to a shaft, which shafts are rotated due to a pivoting motion of the lever arms relative to one another, each of the shafts connected to a respective clamping jaw, wherein a common pivot plane of the lever arms is offset in parallel relative to a common pivot plane of the clamping jaws, wherein each of the clamping jaws comprises a curved gripping surface for clamping a curved outer circumference of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRIGID K BYRD/Examiner, Art Unit 3771         

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771